Citation Nr: 0816547	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diverticulitis 
(claimed as colon condition).

2.  Entitlement to service connection for idiopathic 
progressive polyneuropathy, to include as secondary to the 
veteran's service-connected lumbosacral spondylosis with 
degenerative joint disease.  

3.  Entitlement to service connection for peripheral 
neuropathy bilateral hands, to include as secondary to the 
veteran's service-connected lumbosacral spondylosis with 
degenerative joint disease.  

4.  Entitlement to service connection for idiopathic 
peripheral neuropathy bilateral feet, to include as secondary 
to the veteran's service-connected lumbosacral spondylosis 
with degenerative joint disease.  

5.  Entitlement to service connection for bilateral leg 
disability, to include as secondary to the veteran's service-
connected lumbosacral spondylosis with degenerative joint 
disease.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1961 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Albuquerque, New Mexico.  The veteran's notice of 
disagreement was received in April 2006.  A statement of the 
case was issued in April 2007, and a substantive appeal was 
received in May 2007.  

The veteran testified at a Board hearing at the RO before the 
undersigned Acting Veterans Law Judge in August 2007.  A 
transcript is of record.    

The issues of entitlement to service connection for 
idiopathic progressive polyneuropathy, to include as 
secondary to the veteran's service-connected lumbosacral 
spondylosis with degenerative joint disease; entitlement to 
service connection for peripheral neuropathy bilateral hands, 
to include as secondary to the veteran's service-connected 
lumbosacral spondylosis with degenerative joint disease; 
entitlement to service connection for idiopathic peripheral 
neuropathy bilateral feet, to include as secondary to the 
veteran's service-connected lumbosacral spondylosis with 
degenerative joint disease; and entitlement to service 
connection for bilateral leg disability, to include as 
secondary to the veteran's service-connected lumbosacral 
spondylosis with degenerative joint disease, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Diverticulitis was not manifested during the veteran's active 
duty service or for many years thereafter, nor is 
diverticulitis otherwise related to such service.


CONCLUSION OF LAW

Diverticulitis was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

The RO also provided the appellant with notice in March 2006 
and April 2006 (in a notice of decision), subsequent to the 
initial adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  
  
While the March 2006 and April 2006 notification were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
April 2007 statement of the case, following the provision of 
notice.  The veteran and his representative have not alleged 
any prejudice as a result of the untimely notification, nor 
has any been shown.  

Duty to Assist

VA has obtained service, VA, and private medical records; 
assisted the veteran in obtaining evidence; and afforded the 
veteran the opportunity to give testimony before the Board at 
the RO in August 2007.  Although the veteran was not provided 
a VA examination, as will be discussed below, the evidence of 
record does not contain competent evidence that the claimed 
disability may be associated with service; thus, a medical 
examination is not necessary to decide the claim.  

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for diverticulitis (claimed as colon 
condition).  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are silent for any complaints of, 
treatments for, and diagnosis of diverticulitis.  September 
1961, March 1964, May 1973, and April 1981 reports of medical 
examinations and a September 1961 report of medical history 
are devoid of any indication of diverticulitis.  

Further, post service medical records show that the veteran 
was first treated for diverticulitis at Lovelace Health 
System in May 2005, approximately 32 years after service.  
This lengthy period without treatment after service suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board additionally notes that McLendon v. Nicholson, 20 
Vet. App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case as the evidence of 
records fails to indicate that diverticulitis, first reported 
many years post service, had its onset in service or is 
otherwise related thereto.

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.




ORDER

Entitlement to service connection for diverticulitis is not 
warranted.  To this extent, the appeal is denied.


REMAND

The Board notes that the veteran is claiming of entitlement 
to service connection for idiopathic progressive 
polyneuropathy, to include as secondary to the veteran's 
service-connected lumbosacral spondylosis with degenerative 
joint disease; entitlement to service connection for 
peripheral neuropathy bilateral hands, to include as 
secondary to the veteran's service-connected lumbosacral 
spondylosis with degenerative joint disease; and entitlement 
to service connection for idiopathic peripheral neuropathy 
bilateral feet, to include as secondary to the veteran's 
service-connected lumbosacral spondylosis with degenerative 
joint disease.  The Board does acknowledge a June 2005 VA 
examination in which the VA examiner diagnosed idiopathic 
polyneuropathy.  However, as noted in the August 2007 
testimony of the veteran's representative, there was no 
neurological consultation to determine whether the veteran's 
idiopathic progressive polyneuropathy is directly related to 
the veteran's service-connected lumbosacral spondylosis with 
degenerative joint disease.  The Board adds that there was 
also no VA examination to determine whether idiopathic 
progressive polyneuropathy was aggravated by the veteran's 
service-connected lumbosacral spondylosis with degenerative 
joint disease.  38 C.F.R. § 3.310(b) (2007); See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Similarly, the Board notes that although a VA examiner in May 
2002 diagnosed peripheral neuropathy, there has also been no 
VA examination to determine whether peripheral neuropathy of 
the veteran's hands and feet are directly related to or 
aggravated by the veteran's service-connected lumbosacral 
spondylosis with degenerative joint disease.  Since all 
theories of entitlement--direct and secondary--must be 
considered, a VA examination would be appropriate before the 
Board can proceed with appellate review.  See Hodge v. West, 
155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that 
Congress expects the VA "to fully and sympathetically 
develop the veteran's claim to its optimum before deciding it 
on the merits").  
     
The Board also notes that by rating decision in March 2006, 
the RO denied entitlement to service connection for bilateral 
leg disability, to include as secondary to the veteran's 
service-connected lumbosacral spondylosis with degenerative 
joint disease.  It appears that a notice of disagreement was 
received at the RO in April 2006.  The Board hereby advises 
the veteran and his representative that if the veteran wishes 
to complete an appeal on the bilateral leg disability issue 
to include as secondary to the veteran's service-connected 
lumbosacral spondylosis with degenerative joint disease, he 
will need to file a timely substantive appeal.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to the bilateral leg 
disability claim.  38 C.F.R. § 19.26 (2007).  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has now made it clear that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the April 2006 rating decision which 
denied entitlement to service connection 
for bilateral leg disability, to include 
as secondary to the veteran's service-
connected lumbosacral spondylosis with 
degenerative joint disease.  The veteran 
and his representative should be advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

2.  Regarding the claim of idiopathic 
progressive polyneuropathy, the veteran 
should be scheduled for an appropriate VA 
examination.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  Any 
special tests deemed medically necessary 
should be conducted.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current idiopathic progressive 
polyneuropathy is causally related to the 
veteran's lumbosacral spondylosis with 
degenerative joint disease?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current idiopathic progressive 
polyneuropathy has been aggravated by the 
veteran's service-connected lumbosacral 
spondylosis with degenerative joint 
disease?

3.  Regarding the claim of peripheral 
neuropathy of both hands and feet, the 
veteran should be scheduled for an 
appropriate VA examination.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  Any special tests 
deemed medically necessary should be 
conducted.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current peripheral neuropathy of 
both hands is causally related to the 
veteran's service-connected lumbosacral 
spondylosis with degenerative joint 
disease?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current peripheral neuropathy of 
both hands has been aggravated by the 
veteran's service-connected lumbosacral 
spondylosis with degenerative joint 
disease?
          
     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current peripheral neuropathy of 
both feet is causally related to the 
veteran's service-connected lumbosacral 
spondylosis with degenerative joint 
disease?

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current peripheral neuropathy of 
both feet has been aggravated by the 
veteran's service-connected lumbosacral 
spondylosis with degenerative joint 
disease?
        
4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for idiopathic progressive 
polyneuropathy, peripheral neuropathy 
bilateral hands, and peripheral 
neuropathy bilateral feet.  If the 
benefits remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


